DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because in lines 18 and 19 (as published 7/25/19) the use of semicolons and commas should be reconsidered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fazzio et al. (US20080122317, hereinafter Fazzio).
Regarding claim 1, Fazzio discloses a piezoelectric transducer (318) comprising: a first piezoelectric layer (313) made of a non-ferroelectric material (ZnO), the first layer having a front surface and a rear surface; a first conductive layer (311) arranged on the front surface of the first piezoelectric layer; a second piezoelectric layer  (303) made of a non-ferroelectric material arranged on the front surface of the first conductive layer; a first electrode (302) arranged on the front surface of the second piezoelectric layer; a second electrode (315) arranged on the rear surface of the first piezoelectric layer, opposite the first electrode; a third electrode (301) arranged on the front surface of the second piezoelectric layer; a fourth electrode arranged on the rear surface of the first piezoelectric layer, opposite the third electrode (See Fig. 3B and 3C) and a control unit. It should be noted that the method of controlling the piezoelectric transducer is not a structural limitation and therefore given little patentable weight. 
Regarding claim 2, Fig. 2 shows two piezoelectric layers having the same polarization. The method of driving the transducer has been given little patentable weight.
Regarding claims 3-5, Figs. 2A and 2B show opposite polarizations of the piezoelectric layers. The method of driving the transducer has been given little patentable weight.
Regarding claims 6-9, the method of driving the transducer has been given little patentable weight.
Regarding claim 10, the stack comprising the first and second piezoelectric layers and conductive layer forms a membrane suspended on a support. See Fig. 3.
Regarding claim 11, the first and second electrodes are arranged opposite a central portion of the membrane and wherein the third and fourth electrodes are arranged opposite a peripheral portion of the membrane.
Regarding claim 12, the voltages applied by the control circuit to the first, second, third, and fourth electrodes are referenced with respect to the first conductive layer. Please refer to Fig. 3B.
Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in independent claim13 comprising the method of controlling the piezoelectric transducer comprising the two different operating phases and the application of voltages to the electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837

June 18, 2021